 In the Matter of THE NEW YORK TIMES COMPANYandAMERICANNEWSPAPER WRITERS' ASSOCIATION,FEDERAL LOCAL No.22397, AFFIL-IATEDWITH THE AMERICAN EDITORIAL ASSOCIATION, .NATIONALCOUNCIL,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORIn the Matter of THENEW YORKTIMESCOMPANYandNEWSPAPERGUILDOF NEW YORK AFFILIATED WITH THE AMERICAN NEWSPAPERGUILDCases Nos. B-0278 and B-2279SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESAugust 07, 1941The National Labor Relations Board, herein called the Board,issued in the above-entitled proceedings, a Decision, Order, and Direc-tion of Election on June 20, 1941,' and an Amendment to Directionof Election on July 22, 1941.2Pursuant, to the Direction of Election,as amended, an election by secret ballot was conducted on July 23,1941, ballots cast by mail being returnable by July 31, 1941, underthe direction and supervision of the Regional Director for the SecondRegion(New York City).On August .5, 1941, theRegionalDirector,acting pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties her Election Report.No objections to theconduct of the ballot or to the Election Report have been filed byany of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total Number Eligible to Vote_______________________________587Total Number of Ballots Cast --------------------------------547Total Number of Valid Ballots___-------------------------------TotalNumber of Votes in favor of American Newspaper535Writers' Association,Local 22397,A. F. of L________________202132 N. L.R. B. 928.2 33 N. L.R. B. 926.35 N. L. R. B., No.5.17 18DECISIONS OF NATIONAL LABOR RELATIONS BOARD9Total Number of Votes in favor of Newspaper Guild of NewYork------------------------------------------------------295Total Number of Votes in favor of neither union--------------38Total Number of Blank Votes--------------------------------0Total Number of Void Ballots---------------------------------4Total Number of Challenged Votes---------------------------8Since the number of challenged ballots cannot affect the result ofthe election,the Regional Director made no report or recommenda-tions regarding said challenges,and we find it unnecessary to makeany determination with respect thereto.On August 8, 1941,American NewspaperWriters'Association,Federal Local No. 22397, affiliatedwith the AmericanEditorial As-sociation,National Council,affiliatedwith the AmericanFederationofLabor, herein called the Association,filed a document, datedAugust 6,1941,and captioned"Request for Reconsideration,"peti-tioning the Board to reconsider its Decision herein dismissing theAssociation'spetition for investigation and certificaton of repre-sentatves filed in this proceeding on August 9, 1940,3 and to findappropriate the unit requested in its petition.Since no matter notpreviously consideredby theBoard is suggested in the document, wehereby deny the Association's "Request for Reconsideration."By virtue of and pursuantto the powervested in the NationalLaborRelations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat.449, and pursuantto ArticleIII, Sections 8 and 9,of NationalLaborRelations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that Newspaper Guild of New York, affili-ated with the American NewspaperGuild, hasbeen designated andselected bya majority of the employeesof The NewYork TimesCompany, New York City,in its editorial and news department, in-cluding the employees listed in ScheduleC of theAppendix to theDecision,Order, and Direction of Election herein, butexcluding theexecutives,confidential secretaries,and others listed in Schedule Aof said Appendix,as their representative for the purposes of collec-tive bargaining,and that pursuant to Section 9 (a) of the NationalLabor Relations Act, Newspaper Guild of New York, affiliated withthe American Newspaper Guild, is the exclusive representative of allsuch employees for the purposes of collectivebargainingin respectto rates of pay, wages,hours of employment,and other conditions ofemployment.3 32 N.L. R. B. 928I